[Cite as Law Office of Craig T. Weintraub v. Bruner, 2022-Ohio-1939.]

                              COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

LAW OFFICE OF CRAIG T. WEINTRAUB, :

                Plaintiff-Appellee,                       :
                                                                        Nos. 110854 and 110859
                         v.                               :

HARVEY B. BRUNER, ET AL.,                                 :

                Defendants-Appellants.                    :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED AND REMANDED
                RELEASED AND JOURNALIZED: June 9, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-923865


                                           Appearances:

                The Law Office of Michael Pasternak and Michael B.
                Pasternak, for appellee Law Office of Craig T. Weintraub.

                The Ondrejech Law Firm, LLC, and Mark S. Ondrejech,
                for appellant Harvey B. Bruner.

                The Mizanin Law Firm and John D. Mizanin, Jr., for
                appellant Dominic Schender.


MICHELLE J. SHEEHAN, J.:

                 Defendants-appellants Harvey Bruner and Dominic Schender appeal

the judgment of the trial court awarding plaintiff-appellee Law Office of Craig
Weintraub legal fees after a trial to the court. Craig Weintraub claimed legal fees

though his law firm for his prior representation of Schender who later retained

Bruner. Bruner settled the legal case for Schender. Because we find that the verdict

for quantum meruit was based upon sufficient evidence, was not against the

manifest weight of the evidence, and that the trial court did not abuse its discretion

in determining the amount of the compensation, we affirm the judgment of the trial

court.

         I. PROCEDURAL HISTORY AND FACTS OF THE CASE

              In 2015, Schender retained Weintraub to represent him after federal

agents executed search warrants on his properties and seized over $2 million dollars

in money and personal property. Schender paid Weintraub a $75,000 retainer and

entered into a representation agreement. The federal government filed a civil

forfeiture action, which eventually resolved in 2019. Prior to the resolution of the

civil forfeiture case, Schender discharged Weintraub and retained Bruner with a

retainer and a contingency agreement. Weintraub gave notice to Bruner that he had

a claim on any fees collected. The civil forfeiture case eventually settled, and Bruner

received and retained a total of $227,390.28 in fees.         On October 24, 2019,

Weintraub filed a lawsuit against Bruner and Schender, asserting several claims to

recover attorney fees.

              On June 14, 2019, the case was tried to the court. Schender did not

appear or testify at trial but was represented by counsel. The trial court heard

testimony from Weintraub and Bruner and received exhibits that included three
representation agreements, two between Weintraub and Schender and one between

Bruner and Schender that was amended.

              Weintraub testified that, at the beginning of his representation, he and

Schender entered into a representation agreement and that, at that time, Schender

paid a $75,000 retainer. Weintraub testified that he and Schender believed they

entered into be a fee-based agreement, but he admitted that the representation

agreement they entered also contained language from a flat-fee agreement.

Weintraub testified that “[i]t’s not the best written contract, and I certainly have

some qualms with what I wrote here. It was poorly worded. But the intent of the

parties was certainly that it was going to be billed at an hourly rate of $250 per hour.”

              In regard to the work performed for Schender, Weintraub testified the

scope of his representation encompassed the civil forfeiture case as well as working

to keep the case from being indicted criminally. As to the hours Weintraub worked,

he described his method of recording time; keeping track of the hours worked by

notations on file jackets of the date and hours, but he said he did not

contemporaneously detail the work performed. Weintraub testified that at the end

of 2015 or early 2016, Schender requested an itemized billing, which he provided

showing that the retainer was almost fully expended.

              By September 2018, Weintraub testified that Schender owed a balance

of $71,500. Specifically, Weintraub testified that he spent 279 hours working on

Schender’s behalf in 2015, 127 hours in 2016, 136 hours in 2017, and 26 hours prior

to September 11, 2018. He further testified that Schender had paid $75,000 and
that Schender owed a balance of $71,500. Weintraub and Schender discussed the

balance due and agreed to enter into a contingency fee agreement. Weintraub stated

Schender wanted to enter into a contingency fee agreement whereby Weintraub

would only collect 15% of any proceeds recovered from the government by means of

a settlement. Weintraub said this was done because Schender was not in a position

to pay the fees and wanted “to incentivize [Weintraub] to make sure that [he] would

get [Schender] full value of all the moneys that were outstanding.” By entering the

contingency agreement, Weintraub stated that he was giving up the money owed to

date.

              The contingency agreement was executed on September 11, 2018. The

federal government released some of the money seized, and Weintraub testified that

he retained 15% of the money, $8,513.18 under the terms of the contingency

agreement. By April 2019, the federal government decided it would not indict

Schender, and on April 4, 2019, the stay in the civil forfeiture case was lifted. At that

time, Weintraub was engaged in a six-week criminal trial and Schender was not

happy with Weintraub’s lack of communication.

               On May 28, 2019, Schender terminated his relationship with

Weintraub. Bruner entered an appearance in the federal case on June 2, 2019.

Bruner testified that he and Schender entered into a representation agreement

whereby Schender agreed to pay Bruner $25,000 and Bruner would receive an

additional contingency fee of 10% of money recovered from the federal government.
Weintraub testified that he became aware of Bruner’s representation when he

received notification from the federal court that Bruner filed a notice of appearance.

              On June 18, 2019, Weintraub notified Bruner of a charging lien for

legal fees based on his representation of Schender. Bruner testified that he talked

with Schender about Weintraub’s claim for fees. On July 23, 2019, he and Schender

modified the terms of their agreement, limiting the fee Bruner would collect in the

event Weintraub obtained a lien on any property returned from the federal

government because Schender was concerned about paying two fees in the case.

              After a settlement conference in the federal case and further

negotiations by Bruner and the federal government, the parties agreed that the

federal government would return approximately 90% of the seized money, pay

$30,000 in interest, and return the seized personal property.         The settlement

agreement was approved by the trial court on August 7, 2019.

              On August 7, 2019, Weintraub and Bruner met to discuss Weintraub’s

claim for fees, but no agreement was reached. By September 5, 2019, the federal

government released the seized funds to Bruner. Bruner disbursed the funds to

Schender on September 11, 2019, and retained the 10% contingency fee due under

his agreement with Schender. In total, Bruner received $227,390.28 in fees. On

September 13, 2019, Weintraub filed motions in the federal case asserting his lien

on the settlement, but those motions were denied as moot because the federal

government had already returned the funds to Bruner.
             In his testimony, Bruner stated that he entered an appearance in

Schender’s case, received discovery, and negotiated the settlement that was reached

after having numerous visits to the U.S. attorney’s office and one in person status

conference. Bruner testified that he and Weintraub met in August 2019, but no

agreement was reached. He testified that Weintraub’s demands would necessitate

an increase in the contingency fee, which he knew Schender would not agree to.

Bruner’s testimony acknowledged that Weintraub informed him of a claim for fees,

but because he and Weintraub did not reach an agreement regarding the attorney

fees and Weintraub did not initiate a lawsuit before the federal government returned

the funds to Schender, Bruner did not escrow any of the fees. As to the total amount

of the work performed by Bruner, Weintraub testified that when he met with Bruner

in August 2019, Bruner indicated he had worked approximately 30 hours on the

case. Bruner disputed Weintraub’s testimony.

             On August 30, 2021, the trial court entered a verdict in favor of

Weintraub based on his quantum meruit claim only.            In its judgment entry

announcing its verdict and award, the trial court determined that

      [n]otwithstanding the language of the initial fee agreement (limiting
      the amount to $75,000), his less than stellar method of time keeping,
      his failure to take action prior to the distribution, and his unfortunate
      failure to communicate with his client, in the interest of justice and
      fairness Mr. Weintraub is entitled to compensation for his efforts on
      behalf of Mr. Schender. Not the full amount claimed but 50% of the
      $130,350.20, which is $65, 175.10.

      Accordingly, the Court finds in favor of the Plaintiff on his claim in
      quantum meruit in the amount of $65,175.10 and against Plaintiff on
      all other claims.
             Both Bruner and Schender appealed the verdict and award of

compensation. We consolidated their appeals.

      II. LAW AND ARGUMENT

      A. SUMMARY

             Bruner and Schender raise identical assignments of error, which read:

      1. The trial court erred against the manifest weight and sufficiency of
      the evidence and committed abuse of discretion in granting judgment
      to appellee Weintraub in the amount of $65,175.10 on his quantum
      meruit claim because the evidence showed that Weintraub had
      already been paid in full for the services he had rendered to Schender
      prior to his discharge and it is inequitable to find that he was entitled
      to be paid additional fees under the purported September 11, 2018
      contingency fee contract under the circumstances of this case.

      2. The trial court erred against the manifest weight and sufficiency of
      the evidence and abused its discretion in awarding attorney fees to
      Weintraub because Weintraub failed to prove the amount of
      reasonable attorney fees he was due.

      3. The trial court abused its discretion in its judgment entry by not
      making clear against whom the judgment was entered. The judgment
      entry is ambiguous about whether the judgment is against appellant
      Bruner only or joint and several against Bruner and Schender.

              Bruner and Schender argue that because the first representation

agreement between Schender and Weintraub was a flat-fee arrangement that was

paid in full, the contingency fee agreement Weintraub and Schender later executed

was not valid. They argue that without a valid contingency contract, Weintraub had

no ability to claim fees because he was paid in full for his services under the first

representation agreement. The appellants provide two theories to support their

argument: 1) the contingency contract was not supported by consideration, and 2)
the contingency contract was obtained through fraud, coercion, or overreaching by

Weintraub.

             Alternatively, Bruner argues that even if Weintraub had a valid

quantum meruit claim, the evidence provided of the work Weintraub performed was

insufficient and against the manifest weight of the evidence. Finally, Bruner argues

Weintraub cannot recover under the equitable remedy of quantum meruit because

the clean-hands doctrine precludes any award of compensation.

              Beyond the merits of the verdict and the compensation awarded,

Bruner and Schender argue that the trial court erred in the judgment entry

announcing the verdict where the judgment is not clear as to who

the monetary award is against.

      B. APPLICABLE LAW AND STANDARDS OF REVIEW

              An appellate court reviews claims that a civil verdict is based on

insufficient evidence or is against the manifest weight of the evidence using the

standards applicable to criminal cases. Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, 972 N.E.2d 517, ¶ 7. The Ohio Supreme Court defined sufficiency

as “‘a term of art meaning that legal standard which is applied to determine whether

the case may go to the jury or whether the evidence is legally sufficient to support

the jury verdict as a matter of law.’” State v. Thompkins, 78 Ohio St.3d 380, 386,

678 N.E.2d 541 (1997), quoting Black’s Law Dictionary 1433 (6th Ed.1990).

Although a verdict may be sustained by sufficient evidence; an appellate court may

conclude that the judgment is against the manifest weight of the evidence.
      Weight of the evidence concerns “the inclination of the greater
      amount of credible evidence, offered in a trial, to support one side of
      the issue rather than the other. It indicates clearly to the jury that the
      party having the burden of proof will be entitled to their verdict, if, on
      weighing the evidence in their minds, they shall find the greater
      amount of credible evidence sustains the issue which is to be
      established before them. Weight is not a question of mathematics, but
      depends on its effect in inducing belief.”

(Emphasis sic.) Eastley at ¶ 12, quoting Thompkins at 387.

              When reviewing the manifest weight of the evidence, the reviewing

court “‘weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, [the trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new trial ordered.’” Thompkins at 387, quoting

State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

               In reviewing a verdict as being against the manifest weight of the

evidence however, the court is “guided by a presumption that the findings of the

trier-of-fact were indeed correct.” Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77,

80, 461 N.E.2d 1273 (1984); Eastley at ¶ 21. In this regard, when faced with evidence

“‘“susceptible of more than one construction, the reviewing court is bound to give it

that interpretation which is consistent with the verdict and judgment, most

favorable to sustaining the verdict and judgment.”’” Eastley at ¶ 21, quoting Seasons

Coal Co., Inc. at 80, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60,

at 191-192 (1978).
              In this case, the trial court rejected all but Weintraub’s quantum

meruit claim. Where an attorney representing a client on a contingency fee basis is

discharged, upon the client’s settlement and recovery, the discharged attorney “is

entitled to recover the reasonable value of services rendered the client prior to

discharge on the basis of quantum meruit.” Fox & Assocs. Co., L.P.A. v. Purdon, 44

Ohio St.3d 69, 69, 541 N.E.2d 448 (1989). In Dickson & Campbell, L.L.C. v.

Marshall, 8th Dist. Cuyahoga No. 104133, 2017-Ohio-1032, ¶ 41, we stated the

essential elements for recovery on a claim for quantum meruit as being

      (1) [v]aluable services were rendered or materials furnished, (2) for
      the person sought to be charged, (3) which services and materials
      were accepted by the person sought to be charged, used and enjoyed
      by him [or her], (4) under such circumstances as reasonably notified
      the person sought to be charged that the plaintiff, in performing such
      services was expecting to be paid by the person sought to be charged.
Id., quoting Sonkin & Melena Co., L.P.A. v. Zaransky, 83 Ohio App.3d 169, 175, 614

N.E.2d 807 (8th Dist.1992), quoting Montes v. Naismith & Tevino Constr. Co., 459

S.W.2d 691, 694 (Tex.Civ.App. 1970).

              “In light of the fact-specific nature of the inquiry and the equitable

balancing involved, a court’s decision to award attorney fees on a quantum meruit

basis is reviewable only for an abuse of discretion.” Dickson & Campbell L.L.C. v.

Marshall, 8th Dist. Cuyahoga No. 106289, 2018-Ohio-2233, ¶ 10. “[T]he term

‘abuse of discretion’ implies that the court's attitude was unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140

(1983). “A decision is unreasonable if there is no sound reasoning process that
would support that decision.” AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

      C. THE VERDICT AND AWARD OF COMPENSATION WERE BASED ON
      SUFFICIENT EVIDENCE AND WERE NOT AN ABUSE OF DISCRETION
      OR AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE

      1. There was sufficient evidence regarding the representation
      agreements between Weintraub and Schender to find that the
      contingency fee agreement was valid and the verdict was not against
      the manifest weight of the evidence

              In the first assignment of error, Bruner and Schender argue that the

verdict fails because 1) it was based upon insufficient evidence, and 2) was against

the manifest weight of the evidence. Underlying their argument that the evidence

was insufficient is a legal argument that Weintraub’s initial agreement with

Schender was fully satisfied and therefore the latter contingency fee agreement was

invalid because it was without consideration and/or was obtained by fraud on

Weintraub’s part.

              The trial court found in favor of Weintraub only on his quantum

meruit claim. In order to award the reasonable value of a discharged contingent-fee

attorney’s services in quantum meruit, the trial court would have had to determine

the contingency fee agreement between Weintraub and Schender was valid. “The

paramount objective in construing any written instrument is to ascertain the parties’

intent. Contracts should generally be construed so as to give effect to that intention.”

Parkbrook Dev. Corp. v. N. Reflections, 8th Dist. Cuyahoga No. 66712, 1995 Ohio

App. LEXIS 1715, at 8-9 (Apr. 27, 1995), citing Skivolocki v. E. Ohio Gas Co., 38 Ohio
St.2d 244, 313 N.E.2d 374 (1974), paragraph one of the syllabus. Where the terms

of a contract are contradictory or ambiguous, the court may hear parol evidence to

determine the intent of the parties. Id.

              The representation agreements between Weintraub and Schender

were admitted at trial. Our review of the first representation agreement provides

that the agreement contains contradictory terms. The overall form of the agreement

is a retainer agreement, with a clause referencing an hourly rate and terms regarding

return of unearned portions of the retainer. In contrast, the agreement contains

language that the agreement comprises a flat-fee arrangement fixing the fee

Weintraub would receive.

              Because the terms of the first agreement are contradictory, the trial

court was free to receive and consider parol evidence regarding Weintraub’s and

Schender’s intent in entering the first representation agreement. To that extent, the

trial court heard testimony from Weintraub that he and Schender intended to enter

into a retainer agreement at the onset of his representation. Weintraub testified to

the legal work he completed representing Schender and the discussion he had with

Schender regarding fees due that prompted Schender to propose Weintraub

continue representing him on a contingency fee basis. That testimony confirms that

the parties intended for Weintraub to represent Schender on an hourly basis.

              Where there was evidence that Weintraub and Schender agreed to a

retainer agreement, the trial court could, and did, find that “[i]nitially, Mr.

Weintraub was retained in 2015 with a retainer of $75,000 and an hourly rate of
$250.00 per hour.” The trial court also found that “Mr. Weintraub and Mr. Schender

entered into a new agreement voiding the old agreement and replacing it with a 15%

contingency agreement.” Further, the trial court heard evidence of the parties’

intent and found that the contingency agreement was entered “because Schender

could not afford the hourly rate.”

              In its findings, the trial court recognized the discrepancy in the initial

contract, noting that “[w]hile the initial agreement capped legal fees at $75,000.00,

the Court finds that both parties recognized the need for a new agreement.”

Accordingly, the trial court heard evidence regarding the intent of the parties and

concluded that the parties thus had a need for a new agreement because of the

additional outstanding legal fees and that finding is consistent with a finding that

there was consideration for the contingency agreement. Additionally, Weintraub

testified to the type of work he performed for Schender and the hours expended in

doing so. As such, there was evidence that Weintraub rendered legal services to

Schender and Schender understood that he would be charged for those services.

Dickson & Campbell, 2017-Ohio-1032, at ¶ 41. There was sufficient evidence

presented at trial on the elements of quantum meruit to sustain the verdict.

              As for appellants’ claims of fraud or overreaching and that Weintraub

improperly induced Schender to enter the contingency contract, there was no

evidence to contradict Weintraub’s testimony regarding his and Schender’s intent

and actions under both representation agreements. Appellants’ arguments are

inferences grounded on the disregard or disbelief of Weintraub’s testimony. Thus,
they are, at best, speculative arguments as they are not based on the evidence at trial,

but the disbelief of the evidence at trial. With only Weintraub’s explanation of the

circumstances of his representation and agreements with Schender, the verdict was

consistent with the evidence presented at trial and we cannot say that the trial

court’s verdict was against the manifest weight of the evidence. Eastley, 2012-Ohio-

2179, at ¶ 21.

      2. There was sufficient evidence presented of Weintraub’s work to support an
      award in equity, the award was not against the manifest weight of the
      evidence, and the trial court did not abuse its discretion in determining the
      amount of the compensation awarded

                 Under the second assignment of error, appellants complain that the

trial court erred in awarding compensation where the evidence submitted as to

Weintraub’s work was insufficient and against the manifest weight of the evidence.

They argue in the alternative that if the evidence was sufficient and found not to be

against the manifest weight, Weintraub was not entitled to receive any award in

equity under the doctrine of clean hands.

                 Weintraub testified as to the hours he worked, the work he performed,

and described his method of recording that work. He admitted that he did not keep

detailed, contemporaneous records of the work he performed. The trial court heard

this testimony and noted in its verdict that the method Weintraub used to track his

work was “less than stellar.” Appellants argue this record keeping was not sufficient

to detail the work performed and that the work testified to was not necessary

because the federal forfeiture case was stayed. However, the trial court was free to
evaluate Weintraub’s testimony as to the work performed on the case and believe

some, all, or none of the testimony regarding the efforts Weintraub expended. State

v. Mitchell, 8th Dist. Cuyahoga No. 93273, 2010-Ohio-2890, ¶ 27 (“The trial court

was free to believe all, some, or none of her testimony, and indeed was in the best

position to do so.”).

               To the extent that appellants complain Weintraub’s testimony

regarding the hours expended were unnecessary or inflated, the trial court, having

found in favor of Weintraub on quantum meruit, was in the best position to

determine the amount to be awarded in equity and was not bound to precisely

calculate an award on an hourly basis. The Ohio Supreme Court held that

      [a] trial court called upon to determine the reasonable value of a
      discharged contingent-fee attorney’s services in quantum meruit
      should consider the totality of the circumstances involved in the
      situation. The number of hours worked by the attorney before the
      discharge is only one factor to be considered. Additional relevant
      considerations include the recovery sought, the skill demanded, the
      results obtained, and the attorney-client agreement itself.

Reid v. Lansberry, 68 Ohio St.3d 570, 570, 629 N.E.2d 431 (1994), paragraph three

of the syllabus; Charles Gruenspan Co. v. Thompson, 8th Dist. Cuyahoga No.

80748, 2003-Ohio-3641, ¶ 64.

               In its verdict, the trial court detailed the facts and circumstances of

the representation and reflects that the trial court considered the totality of the

circumstances of Weintraub’s representation of Schender. Further, the trial court

stated that it awarded compensation on an equitable basis, finding the award to be

“in the interest of justice and fairness.” We cannot say that the verdict as based on
insufficient evidence, that the award was against the manifest weight of the

evidence, or the trial court abused its discretion in determining the amount of the

compensation.

              Appellants also argue that no award could be made in this case based

on the clean-hands doctrine. This doctrine may act to preclude recovery on an

equitable claim to a plaintiff who “has violated good faith by his prior-related

conduct, the court will deny the remedy.” Marinaro v. Major Indoor Soccer

League, 81 Ohio App.3d 42, 45, 610 N.E.2d 450 (9th Dist.1991), citing Bean v. Bean,

14 Ohio App.3d 358, 363-364, 471 N.E.2d 785 (12th Dist.1983). This doctrine

requires “only that the plaintiff must not be guilty of reprehensible conduct with

respect to the subject matter of his suit.” Id., citing Kinner v. Lake Shore & Michigan

S. Ry. Co., 69 Ohio St. 339, 69 N.E. 614 (1904), paragraph one of the syllabus;

Goldberger v. Bexley Properties, 5 Ohio St.3d 82, 85, 448 N.E.2d 1380 (1983);

Hempy v. Green, 10 Dist. Franklin No. 89 AP-1369, 1990 Ohio App. LEXIS 2223

(May 31, 1990).

              Appellant’s argument to preclude an award relies on a theory that

Weintraub fraudulently induced, coerced, or overreached in having Schender enter

into a contingency fee agreement. As we find those arguments to be speculative at

best on the evidence presented at trial, we do not find this is a case where there was

“reprehensible conduct” that would serve to preclude Weintraub from prosecuting

his quantum meruit claim.
              Because there was evidence presented as to the extent and the nature

and amount of Weintraub’s representation of Schender and the trial court

considered all the circumstances of that representation in fashioning its award of

compensation, we cannot say that award was based on insufficient evidence or that

it was against the manifest weight of the evidence.

              The first and second assignments of error are overruled.

      D. THE JUDGMENT ENTRY

              Bruner and Schender argue within the third assignment of error that

the trial court’s judgment is ambiguous and in error where it can be read to be an

award in favor of Weintraub and against Bruner, Schender, or both. In its judgment

entry announcing its verdict and award, the trial court states that “[t]he plaintiff

claims he is entitled to legal fees from the Defendant, Henry [sic] Bruner.” The trial

court, without identifying Schender as a defendant in the case, concludes the

judgment entry by finding “in favor of the Plaintiff on his claim in quantum meruit

in the amount of $65,175.10 and against Plaintiff on all other claims.” Although the

judgment entry does not explicitly state that the award was entered against Bruner

only and not Schender, Weintraub abandoned any claim against Schender at trial.

Further, Weintraub acknowledged to this court at oral argument that the award of

in this case should be read to be an award in his favor against only Bruner.

              As the judgment entry announcing the verdict and awarding

compensation is not explicit in stating that the award was in favor of Weintraub
against Bruner solely, we remand this matter to the trial court to correct the

judgment entry to so explicitly state.

              The third assignment of error is sustained.

      III. CONCLUSION

              We find that the evidence presented at trial was sufficient to support

Weintraub’s claim under quantum meruit, that the trial court based its verdict upon

sufficient evidence, and that such verdict was not against the manifest weight of the

evidence. Further, the trial court did not abuse its discretion in determining the

amount of compensation awarded to Weintraub. As such, we overrule Bruner’s first

and second assignment of errors. As to the journal entry awarding compensation,

we remand this matter for the trial court to clarify in its judgment entry that the

verdict is against Bruner solely.

              Judgment affirmed, and case remanded to the trial court for further

proceedings consistent with this opinion.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________
MICHELLE J. SHEEHAN, JUDGE

ANITA LASTER MAYS, P.J.; and
LISA B. FORBES, J., CONCUR